DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Paul Kale (Reg. No. 70,805) on 08/10/2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
Claim 1, line 6: “wherein the additive is in a form of liquid phase which surrounds the grain boundary.” has been amended to recite --wherein the additive is in a form of liquid phase which surrounds grains comprising the uranium dioxide in the pellet.--


Claim 4 has been amended as follows:
Claim 4, line 2: “has a grain size of” has been amended to recite --has a grain size of the grains comprising the uranium dioxide of--

Rejoinder
Claim 5 depends on allowable claim 1. That is, claim 5 includes all the features of an allowable claim. Thus, claim 5, and dependent claims 6-9, have been rejoined. 

Allowable Subject Matter
Claims 1-9 are allowable over the prior art of record.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                  
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646